Case 1:19-mj-03672-SCY Document1 Filed 10/16/19 Page 1 of 4

 

 

 

 

_ | a dD
AO 91 (Rev. 11/11) Criminal Complaint UNITEN et
QUERQUE, NEW ME
UNITED STATES DISTRICT COURT” xIcO
for the OCT 16 2019 .
District of New Mexico yr? ;
MITCHELL R. ELFERS
United States of America .
s CLERK
) Case No. |
Isai Loya ) 1G m) BuT2
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of October 15, 2019 in the county of Bernalillo in the
District of New Mexico , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 922(g)(1) Convicted felon in possession of a firearm

This criminal complaint is based on these facts:

See Attached

@ Continued on the attached sheet.

"Nn

\Complainant ’s signature

Nathan Kempton, ATF Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

ZL ’s signature ZA
City and state: Albuquerque, New Mexico S or50er7 Lo - Kaa kd. oo

Printed name and title

|
|
Date: 10/16/2019 JLLGL
|
|

 
Case 1:19-mj-03672-SCY Document1 Filed 10/16/19 Page 2 of 4

Page 2 of 4 Pages

Criminal Complaint - Continued.

United States of America
V.

Isai Loya

SSN: 6402

 

. Nathan Kempton, a Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and
Explosives (ATF), being duly sworn, deposes and states:

. Tama Special Agent with the Bureau of Alcohol, Tobacco, Firearms, and Explosives
(ATF). Beginning in September of 2014, I attended a 26-week ATF academy in Glynco,
Georgia that certified me as an ATF Special Agent.

. Asa Special Agent with the ATF and my prior experience as a law enforcement officer, I
have conducted physical surveillance, interviewed sources of information and defendants,
served search warrants and arrest warrants, investigated firearms and drug trafficking,
and assisted on undercover firearms and narcotic investigations. Further, I have testified
in judicial proceedings in federal court involving prosecutions relating to violations of
federal firearms laws.

. [am an investigative, or law enforcement officer of the United States within the meaning
of Title 18, United States Code, Section 2510 (7), in that I am an officer of the United
States who is empowered by law to conduct investigations and make arrests for the
offenses enumerated in Title 18, 21, and 26, United States Code.

. This affidavit is intended to show only that there is sufficient probable cause for the
requested warrant and does not set forth all of my knowledge about this matter.

 
Case 1:19-mj-03672-SCY Document1 Filed 10/16/19 Page 3 of 4

Page 3 of 4 Pages
Criminal Complaint - Continued.

United States of America
V.

Isai Loya

SSN: 6402

 

PROBABLE CAUSE

6. On October 15, 2019, ATF executed a federal search warrant at 3501 Thaxton Avenue
SE, Albuquerque, NM, the known residence of Isai LOYA. ATF has been investigating
LOYA since July 2019 for illegal firearms possession and narcotics trafficking.

7. Upon executing the warrant, agents detained LOYA outside his residence in the
driveway. At the time of contact, LOYA was wearing a red backpack and was sitting on
his black Suzuki motorcycle. I advised LOYA of his rights per Miranda and questioned
him about illegal items in the residence. LOYA immediately stated that he was a drug
addict and had illegal narcotics inside his backpack. Upon looking inside the backpack, I
observed multiple ounces of heroin, along with a quantity of methamphetamine in the
outside pouch. LOYA further stated that he possessed three (3) firearms inside his
residence. LOYA specifically identified the firearms as an AK-47 styled rifle, an AR-15
Styled rifle and a .9mm caliber pistol with a two-toned grip.

 

8. Lidentified one (1) of the firearms seized inside the residence as a Smith & Wesson
model M&P, .9mm caliber pistol with serial number HNE8113. The pistol was located
on the top shelf of a cabinet in the living room. The pistol was loaded with multiple
rounds of .9mm ammunition. The pistol was consistent with the description given by
LOYA.

9. LOYA stated that he knew he was convicted of at least two (2) felonies. I determined
that LOYA has been convicted of the felonies of Aggravated Battery with a Deadly
Weapon (Causing great bodily harm) in D-202-CR-200300055, Conspiracy to Commit
Armed Robbery & Aggravated Fleeing a Law Enforcement Officer in D-202-CR-
200804342 and Aggravated Battery with a Deadly Weapon in D-202-CR-201002733; all
out of the Second Judicial District Court of the State of New Mexico

10. I also determined that the firearm and ammunition were not manufactured in New
Mexico, therefore affecting interstate commerce.

 
Case 1:19-mj-03672-SCY Document1 Filed 10/16/19 Page 4 of 4

Page 4 of 4 Pages
Criminal Complaint - Continued.

United States of America
V.

Isai Loya

SSN: 6402

 

11. Based upon these facts, there is probable cause to believe that Isai LOYA, a multi
convicted felon, possessed a firearm in violation of 18 U.S.C. 922(g)(1).

Respectfully submitted,

a
Nathan Kempton

Special Agent
ATF

 

Subscribed and sworn to before me
on October 16, 2019:

UNITED STATE a

 
